Exhibit 10.11

Annual Director Compensation

 

Annual Retainers:

  

Each non-employee director:

   $ 40,000   

Lead Director

     20,000   

Chairperson of the Audit Committee:

     16,000   

Other Audit Committee Members:

     9,000   

Chairperson of the Compensation Committee:

     12,000   

Other Compensation Committee Members:

     6,000   

Chairperson of the Nominating/Corporate Governance Committee:

     8,000   

Other Nominating/Corporate Governance Committee Members:

     6,000   

All retainers are payable in cash, in four equal installments on the first day
of each fiscal quarter.

Meeting Fees:

Non-employee directors each receive $2,500 for each Board of Directors meeting
attended in person and are reimbursed for their expenses in attending such
meetings.

Equity Award:

Annually, each director shall receive a deferred stock award pursuant to the
2006 Long-Term Incentive Plan, consisting of the right to receive shares of
Rent-A-Center common stock. The award shall be fully vested upon issuance and
the shares covered by the award will be issued upon the termination of the
director’s service as a member of the Board. With respect to the 2012 fiscal
year, such award shall be made effective as of January 2, 2012 and shall be
valued at $85,000.